Citation Nr: 1828940	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  91-48 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an initial rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to an initial compensable rating for hemorrhoids prior to February 5, 2015, and in excess of 20 percent thereafter.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued previously assigned disability ratings of 10 percent for lumboparavertebral fibromyositis and zero percent (noncompensable) for right knee status post arthroscopy with plica resection.  At that time the Veteran's right knee disability was rated based on criteria used to evaluate scars (Diagnostic Code 7805).  In April 1992, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  

A May 1993 RO decision increased the disability rating for the Veteran's low back to 20 percent, effective from the date VA received his claim on December 18, 1989, and continued the noncompensable rating for the right knee disability.  In an August 1995 decision, the RO increased the ratings for lumbar paravertebral fibromyositis with lumbar spondylosis to 40 percent and for right knee status post arthroscopy with plica resection to 10 percent based on instability (Diagnostic Code 5257), each effective December 18, 1989.  The AOJ readjudicated the claims in a February 1996 supplemental statement of the case (SSOC).  

The remaining issues on appeal come from a September 2012 decision by the St. Petersburg, Florida RO, which granted service connection for hemorrhoids and assigned a noncompensable rating, effective July 11, 2011, which is the date VA received the Veteran's claim.  In July 2011, he had also claimed entitlement to a separate rating for right knee disability status post meniscectomy.  The September 2012 RO decision recharacterized the Veteran's right knee disability as "right knee plica excision and partial meniscectomy with degenerative joint disease (previously evaluated as status post [arthroscopy] with plica resection right knee under Diagnostic Code 7805-5257)" and assigned a higher, 20 percent rating under Diagnostic Code 5258, effective July 11, 2011.  The Veteran filed a notice of disagreement with the initial rating assigned for hemorrhoids and other issues addressed in the September 2012 rating decision, but did not express disagreement with the 20 percent rating assigned for right knee disability under Diagnostic Code 5258.  Rather, he asserted the RO had made a clear and unmistakable error (CUE) in eliminating the separate 10 percent rating for his right knee based on instability.

Since filing his claim for an increased rating in December 1989, the Veteran was employed at his local VA Regional Office.  As a result, his claims file was transferred to the jurisdiction of the New York RO, then to the St. Petersburg RO, and finally to the St. Paul, Minnesota RO in May 2013.

In October 2014, the Veteran testified at a hearing before a decision review officer (DRO) regarding the issue of an initial compensable rating for hemorrhoids.  A transcript of the hearing is of record.

A December 2014 SSOC adjudicated the issues of a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease and a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease.

In March 2015, the Board denied entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease, denied entitlement to a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease under Diagnostic Code 5258, and reinstated a separate and protected 10 percent rating under Diagnostic Code 5257 for instability associated with the right knee status post arthroscopy with plica resection.  In considering the proper rating for the Veteran's right knee disability, the Board specifically found it did not "cause more than mild recurrent subluxation or lateral instability" to warrant a schedular rating higher than 10 percent under Diagnostic code 5257.  Among other issues, the Board also remanded the issue of entitlement to an initial compensable rating for hemorrhoids.  An April 2015 rating decision effectuated the Board's decision, reinstating the 10 percent disability rating for right knee instability under Diagnostic Code 5257, effective December 18, 1989.  In May 2015, the Board received a motion for reconsideration of the March 2015 decision from the Veteran; the Board denied the motion for reconsideration in June 2015. 

In April 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge regarding the issue of an initial compensable rating for hemorrhoids and other issues no longer on appeal.  A transcript of the hearing is of record.

The Veteran appealed the Board's March 2015 decision to the Court of Appeals for Veterans Claims (Court) to the extent that the Board "declined to refer for extraschedular consideration" the claims for higher ratings than those assigned for low back and right knee disabilities.  In a June 2016 Order, the Court vacated the portion of the Board's decision that declined to refer for extraschedular consideration the claims for ratings in excess of 40 percent for lumbar spondylosis with degenerative joint disease and in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease, and remanded the case to the Board for further proceedings consistent with a May 2016 Clarified Joint Motion for Partial Remand (Joint Motion).  The Joint Motion detailed that the "parties specifically note[d] that the portion of the Board's decision that restored a separate 10 [percent] rating for slight recurrent dislocation or lateral instability due to right knee status post orthoscopy [sic] with plica resection [was] beyond the Court's jurisdiction to disturb."

To summarize the issue of entitlement to a rating in excess of 10 percent for status post arthroscopy with plica resection of the right knee based on instability under Diagnostic Code 5257, the Board emphasizes the issue was specifically addressed in the March 2015 Board decision and was not the subject of the May 2016 Joint Motion.  Instead, the Joint Motion vacated and remanded the Board's denial of a rating in excess of 20 percent for right knee disability under Diagnostic Code 5258 only to the extent the Board declined to refer that issue for extraschedular consideration.  As such, any pending appeal for an increased rating for right knee disability manifested by instability was subsumed by the March 2015 Board decision.  See 38 C.F.R. § 20.1104 (When a determination of the AOJ is affirmed by the Board, such determination is subsumed by the final appellate decision).

Moreover, the May 2016 Joint Motion left the issue of the proper schedular rating for the right knee disability based on recurrent dislocation (subluxation) or lateral instability undisturbed.  Therefore, the increased rating issue for right knee instability is deemed to have been abandoned on appeal.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997) (claims not argued on appeal are deemed abandoned); Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).

Accordingly, the Board has recharacterized the low back and right knee rating issues on appeal to reflect the procedural history of this case, particularly, the Veteran's limited appeal to the Court seeking higher low back and right knee disability ratings on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

Finally, in February 2017, the Board, in pertinent part, remanded the claims for higher ratings for the low back, right knee, and hemorrhoids disabilities to the AOJ.  A December 2017 rating decision increased the rating for hemorrhoids to 20 percent, effective February 5, 2015.  After completing the requested actions, the AOJ readjudicated the claims in a December 2017 SSOC and returned the appeal to the Board.


FINDINGS OF FACT

1.  The level of severity and symptomatology of the Veteran's lumbar spondylosis with degenerative joint disease are adequately contemplated by the schedular rating criteria, and his lumbar spine disability has not caused marked interference with his full-time employment as a VA decision review officer from 1989 until his retirement in August 2015 or his current employment as an attorney, or caused any frequent periods of hospitalization.

2.  The level of severity and symptomatology of the Veteran's right knee plica excision and partial meniscectomy with degenerative joint disease are adequately contemplated by the schedular rating criteria, and his right knee disability has not caused marked interference with his full-time employment as a VA decision review officer from 1989 until his retirement in August 2015 or his current employment as an attorney, or caused any frequent periods of hospitalization.

3.  Since service connection was established, the Veteran's hemorrhoids disability was manifested by small internal hemorrhoids characterized as mild to moderate; mild to excessive redundant tissue; and bleeding approximately three times per year for up to two days during each episode; with no medical or lay evidence of irreducible large or thrombotic hemorrhoids or secondary anemia or fissures.



CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292-5021 (2002), Diagnostic Code 5299-5240 (2017).

2.  The criteria for an extraschedular rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

3.  The criteria for an initial compensable rating for hemorrhoids prior to February 5, 2015 and in excess of 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Extraschedular Rating Claims

The Veteran believes that higher disability ratings are warranted than the 40 percent rating assigned for lumbar spondylosis with degenerative joint disease and the 20 percent rating assigned for right knee plica excision and partial meniscectomy with degenerative joint disease.  The maximum disability rating has been assigned for his low back and right knee disabilities under each applicable Diagnostic Code.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from diseases and injuries encountered as a result of or incident to military service and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are inadequate to rate a single service-connected disability, the Director of Compensation Service or his or her delegate is authorized to approve an extraschedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability.  The governing norm in these exceptional cases is a finding by the Director of Compensation Service or delegate that application of the regular schedular standards is impractical because the disability is so exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a veteran is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  This determination requires "a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  

If the schedular criteria are found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization." Id.  This task is also to be performed by the RO or the Board.  Id.  If these two elements are met, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423, 428-29 (2009) (holding that when the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance).

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

The parties to the May 2016 Joint Motion agreed that the record before the Board in March 2015 contained evidence of the Veteran's "disability picture not considered by the Board in its comparison of severity and symptoms of [his] disabilities and the rating criteria."  The parties believed the Board "undertook no comparison of [the Veteran's] functional limitations upon his ordinary activities with the rating criteria, but focused only upon his symptoms of [loss of motion] and locking of his right knee."  Specifically, the parties emphasized that the May 2014 VA examination report "evidenced additional functional loss due to repetitive use of his thoracolumbar spine and interference with sitting, standing, and/or weight bearing with limitations in carrying, lifting, and prolonged walking activities."  Similarly, the parties noted that the December 2013 VA examination report indicated the Veteran's right knee was "deformed and interfere[d] with sitting, standing, and weight bearing, and it caused increased absenteeism from work."

In February 2017, the Board remanded the Veteran's increased rating claims for his low back and right knee disabilities, in part, to refer them to the Director of VA's Compensation Service for consideration in the first instance as to whether the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.

Pertinent to the low back and right knee rating claims on appeal, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  See id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Consideration will be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45.  Pain on movement; swelling; deformity; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing are related considerations.  Id.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Finally, with respect to any impaired earning capacity as it relates to whether the application of the regular schedular standards is impractical due to any exceptional disability picture, the evidence of record indicates the Veteran worked as a VA decision review officer (DRO) from 1989 until he retired in August 2015, and it appears he may have been attending law school concurrently around 1992 based on his October 2014 hearing testimony pertinent to other issues.  During a June 2017 VA physical medicine rehabilitation consultation and in other statements made to VA medical personnel, he reported he had retired but was currently working as a lawyer helping veterans.

A. Low Back Disability

Effective since December 18, 1989, the Veteran's paravertebral fibromyositis with lumbar spondylosis was rated 40 percent disabling under Diagnostic Code 5292-5021.  A September 2012 rating decision continued the 40 percent rating for his low back disability, which is now characterized as lumbar spondylosis, under Diagnostic Code 5299-5240.

During the course of the claim the criteria for evaluating spine conditions were revised.  Effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
 
In considering whether an extraschedular rating is warranted for the Veteran's low back disability, the Board will evaluate his claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C. § 5110(g) (2017).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

Prior to September 26, 2003, a 40 percent rating was warranted for severe limitation of motion of the lumbar spine under Diagnostic Code 5292.  There was no higher evaluation available under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In addition, moderate limitation of motion of the lumbar spine warranted a 20 percent rating, and slight limitation of motion warranted a 10 percent rating.  Id.

Other diagnostic codes relating to the spine with higher ratings included Diagnostic Code 5289, 5286 and 5293.  Diagnostic Code 5289 provided a 50 percent rating for unfavorable ankylosis of the lumbar spine.  Diagnostic Code 5286 provided for a 60 percent rating for favorable ankylosis of the entire spine and a 100 percent rating for unfavorable ankylosis of the entire spine.  Finally, the criteria for evaluating intervertebral disc syndrome under Diagnostic Code 5293 provided a 60 percent rating for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5286, 5293 (2002).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to the lumbar spine, under the formula a 40 percent rating requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a) (2017).  Diagnostic Codes 5235 to 5243, including Diagnostic Code 5240 for ankylosing spondylitis, are rated under the General Rating Formula for Diseases and Injuries of the Spine unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id. at Note 2.  Also, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.

Finally, the revised Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For a 60 percent rating, there must be incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Turning to the evidence, an August 1989 VA treatment record indicates the Veteran reported having chronic low back pain, being the worst in the past three weeks.  He disclosed driving 3,000 miles per month for his work.  A September 1989 VA urgent care record reflects he presented with complaints of severe low back pain mainly at the left hip with radiation to the left thigh for the past day.  He reported a history of chronic exacerbations of back pain and denied recent back trauma or strain.  Reported examination findings included tenderness to palpation of the paraspinal and lumbar muscles; tenderness of the sciatic notch with severe spasm; and deep tendon reflexes 2+ (normal) on the right and 1+ (diminished) on the left.  The examiner ordered lumbosacral spine x-rays, prescribed aspirin and Flexeril, recommended bed rest for two weeks, and referred the Veteran to rheumatology.

An October 1989 treatment record reflects the Veteran's report of back pain for the last two to three days, adding that his symptoms returned after finishing his medications.  The examiner noted the x-ray study from the prior month demonstrated sacroiliitis of both hips and the Veteran presented using crutches for walking.  Examination of his spine revealed pain at the lumbosacral region with flexion the trunk and no decrease in range of motion.  The examiner prescribed Indocin and Parafon Forte.  During a November 1989 rheumatology visit, he described an acute episode of low back pain two months earlier in the left area with difficulty walking sometimes.  He stated that after he sought emergency [sic] treatment he continued working, but with difficulty walking.  He reported having morning stiffness and pain when seated for a prolonged time.  A January 1990 rheumatology note indicates the Veteran reported "doing fine except for occasional low back pain."  He stated he had almost no morning stiffness.

The Veteran was afforded a VA orthopedic examination in June 1990.  On examination of his back, there was some strain, tenderness with spasm, and tender fibrotic nodules.  Straight leg raising elicited pain at 80 to 160 degrees bilaterally.  There were no radicular signs.  Range-of-motion findings included [forward] flexion to 70 degrees, extension to 10 degrees, left flexion to 30 degrees, and right and left rotation to 30 degrees. 

During a March 1993 VA examination, the Veteran related that he developed back pain on and off since a back injury in service and stated he had occupational functional limitation of his back.  Examination of the back revealed no deformity, but there was pain to pressure with moderate spasms in the lumbar paravertebral musculature with tender fibrotic nodules and pain on movement.  Range-of-motion testing showed forward flexion to 80 degrees, extension to 0 degrees, lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  Straight leg raising elicited back pain at 80 and 170 degrees bilaterally.  There were no radicular signs.  The impression of a full spine x-ray included mild cervical, thoracic, and lumbar spondylosis with well-preserved intervertebral disc spaces.

On VA examination in March 1995, the Veteran reported having total back pain with radiation to both posterior legs to the ankles.  Lumbar spine range-of-motion testing revealed limitation of motion only on forward flexion (to 70 degrees) and extension (to 20 degrees), but with objective evidence of exquisite pain on all movements of the lumbar spine.  In connection with the examination, the Veteran had a lumbar spine MRI in April 1995, which showed "normal findings."

The Veteran was afforded a VA examination in October 1997.  He reported current symptoms of mild low back pain.  He endorsed having flare-ups of back pain precipitated by sitting for more than 30 minutes and taking Indocin until the pain subsides a few days later.  He stated he does not go to the doctor or emergency room for flare-ups of back pain.  He disclosed working as a rating specialist and related that his back disability did not impair him to do his work.  Lumbar spine range-of-motion findings included limitation of motion only in forward flexion (to 65 degrees) and left lateral flexion (to 20 degrees) with no painful motion on any movement of the lumbar spine.  Other findings included no evidence of muscle spasm, no tenderness on the spine, normal gait, and positive straight leg raising in both legs.  The examiner commented the Veteran had no need to use crutches, a brace, or a cane to walk, and his lumbar spine disability caused no impairment on his daily activities.

A March 2002 VA primary care note reflects the Veteran presented for follow-up for chronic low back pain.  The physician noted the Veteran appeared ambulatory and in no apparent distress and musculoskeletal examination revealed intact range of motion with no gross motor or sensory deficit on neurological examination.  The Veteran declined medication for back pain.  Subsequent VA treatment records document the same examination findings and reflect his reports that he worked with computers all the time mostly sitting at a desk, that he was assessed has having morbid obesity at least since December 2005, and that he was doing some aerobic activity and playing tennis in June 2008.

During a March 2012 VA examination, the Veteran reported that since his last VA examination his lower back pain was worse and he had increased back stiffness.  He endorsed experiencing thoracolumbar spine flare-ups associated with prolonged walking or sitting and stressful situations.  He denied using any assistive devices for locomotion.  Thoracolumbar spine range-of-motion testing revealed limitation of motion in all planes with pain on motion, including forward flexion limited to 40 degrees with pain beginning at 10 degrees.  There was no additional loss of range of motion following repetitive-use testing.  The examiner identified pain on movement as the only functional impairment contributing to the Veterans back disability.

Other examination findings included tenderness to palpation at the lumbar paravertebral muscles; no guarding or muscle spasm; normal strength testing with the exception of 4/5 or active movement against some resistance on great toe extension bilaterally; no muscle atrophy; normal reflexes and sensation; and negative straight leg testing, no radicular pain, and no other signs or symptoms due to radiculopathy.  The examiner concluded the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration over the past 12 months of at least 2 weeks but less than 4 weeks.  The examiner commented that the Veteran's thoracolumbar spine disability impacted his ability to work because he "must work at a semi-sedentary or sedentary job [that] does not entail heavy lifting or prolonged standing."  During a VA respiratory examination on the same day, the Veteran reported working full time as a DRO at a VA Regional Office since 1989. 

A July 2012 VA physical therapy record reflects the Veteran denied current low back pain, but did report upper back pain during a Back Care Program group.

The Veteran presented for a VA examination in May 2014.  He described thoracolumbar back pain rated 5/10 in severity on average since separation from service with occasional flare-ups of 7/10 pain.  He reported that he needed to stay at home on bed rest during flare-up days and indicated that he was limited in his ability to perform activities that require prolonged standing or sitting positions or carrying objects from the floor.  He denied using any assistive devices for ambulation.  

Physical examination findings of the thoracolumbar spine included pain to palpation at the mid-thoracic area and spinous process of vertebra, muscle spasm that did not result in abnormal gait or abnormal spinal contour, and no guarding.  Muscle strength testing was normal, there was no muscle atrophy, reflex examination and straight leg raising tests were normal, and sensory examination was normal with the exception of decreased sensation of the right lower leg/ankle.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated there was no ankylosis of the spine, no intervertebral disc syndrome and incapacitating episodes, and no other neurologic abnormalities associated with the back disability such as bowel or bladder problems.

Range-of-motion testing documented limitation of motion of the thoracolumbar spine in all planes with pain on motion, including forward flexion limited to 25 degrees with pain beginning at 20 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner identified pain on movement and interference with sitting, standing, and/or weight-bearing as functional impairments associated with the Veteran's thoracolumbar spine disability.  The examiner also commented that the low back disability, as any musculoskeletal disorder, could potentially cause functional limitations during repetitive use over a period of time and pain, weakness, fatigability or incoordination, if present, could significantly limit functional ability during a flare-up.

In April 2017, the Director of Compensation Service reviewed the Veteran's claims file, noting the Veteran's subjective complaints, objective findings, and an incapacitating episode lasting more than two weeks but less than four weeks identified by the March 2012 VA examiner.  The Director conceded that the low back disability was manifested by symptomatology productive of functional loss; however, the primary symptomatology of pain with limitation of motion and spasms related to the low back disability was explicitly listed or contemplated by the schedular rating criteria applicable to disabilities of the spine.  Moreover, the Director concluded that while the Veteran's low back disability impacted his work by limiting his capacity for prolonged standing or sitting, or for heavy lifting or carrying, the record failed to demonstrate any exceptional or unusual disability picture that renders the application of the regular rating criteria as impractical. 

During December 2017 VA primary care treatment, the Veteran reported falling from a hammock two weeks earlier and hitting his low back/coccyx area.  On examination, he appeared ambulatory without any assistive device and in no apparent distress.  Musculoskeletal examination revealed intact back and hip range of motion, adequate muscle tone, and no deformities.

Having considered the medical and lay evidence of record, the Board finds an increased extraschedular rating is not warranted for the Veteran's low back disability at any time during the appeal.

Prior to the regulatory changes pertinent to the spine, the Veteran's lumbar spine range of motion was manifested at worst by forward flexion to 65 degrees; extension to 0 degrees in March 1993, but more generally ranging from 10 to 30 degrees; and left lateral flexion limited to 20 degrees.  Although the 40 percent schedular rating assigned by the RO contemplates severe limitation of motion, the Board finds the Veteran's lumbar spine limitation of motion to have been more moderate, consistent with the 20 percent rating criteria under Diagnostic Code 5292.  Moreover, at no time prior to the regulatory revisions was the Veteran's low back disability manifested by ankylosis or by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief. 

Since the regulatory changes pertinent to the spine, the Veteran's low back disability was manifested at worst by forward flexion limited to 25 degrees with pain beginning at 20 degrees; pain, stiffness, and muscle spasm; and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks over a 12-month period as reported by the March 2012 VA examiner.  Physical examination findings did not reveal favorable or unfavorable ankylosis of the spine at any time during the appeal.  These symptoms resulted in functional impairment such as interference with sitting, standing, and/or weight-bearing with limitations in carrying, lifting, and prolonged walking.  The Board finds the manifestations of the Veteran's low back disability are consistent with the 40 percent rating assigned under Diagnostic Code 5240 based on limitation of motion.  Only a 20 percent rating would be warranted if his low back disability were rated based on incapacitating episodes under Diagnostic Code 5243.  

Thus, although the Board remanded the claim in February 2017 for referral to the Director for extraschedular consideration, the Board finds that since the Veteran's increased rating claim was received in December 1989, the level of severity and symptomatology of his lumbar spondylosis with degenerative joint disease have been adequately contemplated by the schedular rating criteria in Diagnostic Codes 5292 and 5240 both before and after the regulatory revisions, respectively.  Throughout the appeal, the Veteran's low back disability has been manifested primarily by pain, limitation of motion, muscle spasm, and stiffness.  These low back symptoms have resulted in some functional limitations such as interference with prolonged sitting, standing, or walking; weight bearing; or lifting or carrying objects.  In addition, although contemporaneous treatment records associated with the claims file do not document treatment and prescribed bed rest by a physician at any point during the appeal except in September 1989, the March 2012 VA examiner concluded the Veteran had intervertebral disc syndrome with incapacitating episodes of at least two weeks but less than four weeks over a 12-month period.

In this case, application of the schedular rating criteria to the Veteran's low back disability is not impractical because both the applicable Diagnostic Codes and other regulatory provisions explicitly contemplate the Veteran's symptomatology and disability level, including special considerations for evaluating factors of disability and functional impairment when evaluating the joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5289, 5286, 5292, 5293 (prior to September 26, 2003) ; 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5240, 5243 (2017).  In other words, the rating criteria reasonably describe the Veteran's disability picture.   

In any event, the evidence of record reflects that the Veteran's low back disability has not caused marked interference with his full-time employment as a VA decision review officer from 1989 until his retirement in August 2015 or his current employment as an attorney, or caused any frequent periods of hospitalization.  Therefore, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) throughout the appeal period and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

B. Right Knee Disability

The Veteran's right knee plica excision and partial meniscectomy with degenerative joint disease has been rated 20 percent disabling pursuant to 38 C.F.R. § 4.17a, Diagnostic Code 5258 since service connection was established effective July 11, 2011.  Diagnostic Code 5258 provides a maximum 20 percent schedular rating for dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  He seeks a higher rating on an extraschedular basis.  

For clarity, the Board notes that Diagnostic Code 5258 contemplates limitation of motion in the form of joint "locking."  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee); see also Dorland's Illustrated Medical Dictionary 989 (32d ed. 2012) (defining "locked knee" as an "inability to extend the lower limb fully as a result of tear of the medial semilunar cartilage").  

The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, in evaluating disability of the knee, different manifestations of the same service-connected disability is permitted.  In this regard, in addition to service-connected right knee disability manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion under Diagnostic Code 5258, service connection has also been established for right knee disability manifested by recurrent right knee instability under Diagnostic Code 5257.  Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VA General Counsel has held that separate ratings may be assigned for arthritis, which is rated based on limitation of motion, and instability under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).    

For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Ratings for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is 0 percent; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Ratings for limitation of extension of the knee are assigned as follows: extension limited to 5 degrees is 0 percent; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  Id., Diagnostic Code 5261.  

VA General Counsel also has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

VA treatment records associated with the claims file include an August 2011 bilateral knee x-ray examination report.  The impression was severe bilateral degenerative osteoarthritis with varus deformity and paripatellar calcific tendinosis.

In connection with his July 2011 claim, the Veteran was afforded a VA examination in March 2012.  He described current right knee symptoms of increased pain intensity, weakness, and tenderness.  He reported having right knee pain flare-ups associated with prolonged walking.  He did not use any assistive devices.  Right knee range-of-motion findings included flexion to 110 degrees with pain beginning at 95 degrees and full extension to 0 degrees with no objective evidence of painful motion.  Left knee range-of-motion findings were nearly identical.  Following repetitive-use testing, there was no additional limitation in right knee range of motion.  The examiner concluded the Veteran did not have functional impairment of the right knee or lower leg.  

Other examination findings included the following: tenderness to palpation to joint line or soft tissues; normal muscle strength; normal stability testing; no evidence or history of recurrent patellar subluxation/dislocation; and a nontender, stable right knee surgical scar.  He also had a history of meniscal tear with frequent episodes of joint pain and joint effusion status post partial meniscectomy with residual right knee pain, swelling, and locking.  The examiner noted that imaging studies of the right knee documented degenerative arthritis.  The examining physician identified the following impact of the Veteran's right knee disability on his ability to work: "He must work only at semi-sedentary or sedentary jobs and cannot stand for a prolonged period of time on his job and cannot run or jump as part of his job."

A June 2012 VA rheumatology record reflects the Veteran's assessment of his bilateral knee pain as 3/10 and the rheumatologist's remarks that the bilateral knee osteoarthritis had been described as severe in x-rays; however, the Veteran's pain was not as severe as expected.  The impression of an August 2012 right knee MRI study included tricompartmental osteoarthritis, moderate to severe at the medial femorotibial compartment, mild at the lateral and patellofemoral compartments; medial meniscus tear; and moderate joint effusion.  A September 2012 orthopedic surgery consultation note documents the Veteran's complaint of occasional right knee pain.  Examination findings included tenderness at the right knee medial joint line.  The impression of a right knee x-ray study was severe tricompartmental osteoarthritis.  The assessment was advanced degenerative joint disease, moderate symptoms; will recommend weight loss and no surgical treatment at this time.

The Veteran presented for another VA examination in December 2013 in connection with his service connection claim for a left knee disability.  He reported knee symptoms including occasional locking or giving way, recurrent swelling, and pain.  He described the impact of his right and left knee disabilities on his ability to work as needing to limit his handling of folders from low drawers, being unable to walk long distances, and increased absenteeism.  He also reported regular use of knee braces bilaterally.

Right knee range-of-motion findings were unchanged since the March 2012 VA examination.  However, following repetitive-use testing, his right knee flexion was limited by an additional 5 degrees, ending at 105 degrees.  The examiner identified the following factors as contributing to right knee disability after repetitive use: less movement than normal; weakened movement; pain on movement; deformity; interference with sitting, standing, and weight-bearing; and tenderness.  Other examination findings included 4/5 strength on right knee flexion and extension; 1+ (0-5 millimeters) medial-lateral right knee instability; and no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the Veteran had frequent episodes of right knee pain and swelling since his partial meniscectomy in service; she also reviewed prior right knee x-ray and MRI studies, which documented severe tricompartmental osteoarthritis and a medial meniscus tear.  

Subsequent VA treatment records reflect complaints and evaluation of left knee pain.  Objective findings during primary care and emergency care visits consistently documented intact range of motion of all extremities, adequate muscle tone, no deformities, and no gross focal motor or sensory deficits.  The report of a May 2014 bilateral knee x-ray examination indicated no significant joint effusions were seen and no dislocations were identified.  During a February 2016 primary care visit, he had crepitance of both knees on examination and non-pitting edema.

In April 2017, the Director of Compensation Service reviewed the Veteran's claims file, noting the Veteran's subjective complaints, objective findings, and comments by VA examiners identifying right knee functional impairment impacting the Veteran's ability to work based on inability to stand or walk for prolonged periods, inability to jump, limits in handling folders from low drawers, and increased absenteeism.  The Director also noted the March 2012 examiner's remark that the Veteran must only work at a semi-sedentary or sedentary job due to right knee disability.  The Director conceded that the right knee disabilities were manifested by symptomatology productive of functional loss; however, the primary symptomatology of pain with limitation of motion, weakness, and instability related to the right knee was explicitly listed or contemplated by the schedular rating criteria applicable to disabilities of the knee or 38 C.F.R. §§ 4.40 and 4.45.  Finally, the Director concluded that the evidentiary record failed to demonstrate any exceptional or unusual disability picture that renders the application of the regular rating criteria as impractical.

Having considered the medical and lay evidence of record, the Board finds an increased extraschedular rating is not warranted for the Veteran's right knee plica excision and partial meniscectomy with degenerative joint disease at any time since his claim was received in July 2011.

Again, the parties to the May 2016 Joint Motion agreed that the record contained evidence of the Veteran's disability picture not considered by the Board in its comparison of the severity and symptoms of the Veteran's right knee disability with the applicable rating criteria.  The parties noted that the "December 2013 VA examination report indicates that [the Veteran's] right knee is deformed and interferes with sitting, standing, and weight bearing, and it caused increased absenteeism from work."

Although the Board remanded the claim in February 2017 for referral to the Director for extraschedular consideration, the Board finds that since the Veteran's claim was received, the severity and symptomatology of his right knee disability have been adequately contemplated by the schedular rating criteria.  In this case, the Veteran's right knee disability has been manifested at worst by flexion limited by pain on movement and repetition to 105 degrees; normal extension; arthritis and varus deformity established by x-ray evidence; mild recurrent medial-lateral instability; and dislocated semilunar cartilage with intermittent episodes of locking, pain, and effusion into the joint.  Here, the Board finds that the Veteran's right knee symptomatology is adequately contemplated by Diagnostic Code 5258 (and by 5257 for instability).  

The Board emphasizes that because Diagnostic Code 5258 contemplates limitation of motion in the form of joint "locking" and higher disability ratings of 30 percent would be warranted alternatively under Diagnostic Code 5260 if the Veteran had right knee flexion limited to 15 degrees and under Diagnostic Code 5261 if he had right knee extension limited to 20 degrees.  However, the evidence of record reflects that the Veteran's right knee disability does not warrant even a noncompensable rating under Diagnostic Code 5260 or 5261.  Therefore, the Board finds that Diagnostic Code 5258 reasonably describes the disability level and symptomatology of the Veteran's right knee plica excision and partial meniscectomy with degenerative joint disease throughout the appeal.  As a result, a rating in excess of 20 percent on an extraschedular basis for right knee plica excision and partial meniscectomy with degenerative joint disease must be denied.

In any event, while the Veteran's right knee plica excision and partial meniscectomy with degenerative joint disease and varus deformity has interfered with sitting, standing, weight-bearing, and lifting folders from low drawers and reportedly caused an increase in absenteeism from work, the evidence of record demonstrates that his right knee disability has not required frequent periods of hospitalization for right knee disability at any time during the appeal.  Moreover, the evidence documents he worked at a VA Regional Office as a DRO from 1989 until he retired 26 years later in 2015 apparently on the basis of longevity, and he now works as a private attorney representing other veterans.  

In summary, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) throughout the appeal period and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

III. Schedular Initial Rating Claim

Since service connection was established effective July 11, 2011, the Veteran's hemorrhoids disability was rated noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  The disability rating for hemorrhoids was increased to 20 percent effective February 15, 2015.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Generally, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim beyond those already assigned.  

Under Diagnostic Code 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is assigned for large or thrombotic, irreducible external or internal hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

The Veteran was afforded a VA examination in March 2012.  He reported recurrent, protruding hemorrhoids approximately three times per year with mild, intermittent bleeding.  He denied missing any time from his job due to hemorrhoids.  The examiner noted that colonoscopy in October 2010 revealed small internal hemorrhoids and laboratory testing in July 2011 did not demonstrate anemia.  On physical examination, there were no external hemorrhoids, but only skin tags, and there was mild redundant tissue.  There were no other pertinent physical findings, including any fissures.

During the October 2014 hearing before RO personnel, the Veteran indicated that his episodes of hemorrhoids fluctuate with his medications and diet.  He explained that medications he takes cause constipation, which in turn cause hemorrhoids.  He testified that he "still do[es] have those episodes every now and then."

In February 2015, the Veteran presented to the VA emergency department with complaints of two episodes of bleeding associated with bowel movements the day before.  Physical examination revealed internal hemorrhoids with no evidence of bleeding.  Similar findings were reported during another emergency department visit one week later.  During a March 2015 surgery clinic visit, the Veteran reported since his last emergency room visit, he had made lifestyle changes including increasing his fiber consumption, taking a fiber supplement, using suppositories for the past two weeks, and increasing his exercise.  He reported an intentional 30-pound weight loss and no bleeding since making those changes.  On examination, small external hemorrhoids were observed and internal hemorrhoids were palpated; no blood was observed.  The surgeon indicated the Veteran's symptoms had resolved and surgery was not indicated.

In April 2016, the Veteran testified that he had not had any hemorrhoid bleeding in the last year.  He reported episodes of bleeding internal hemorrhoids once or twice a year with smaller episodes two to three times per year, depending on his diet.

The Veteran presented for another VA examination in June 2017.  He described having rectal bleeding from internal hemorrhoids and complained of recurrent external hemorrhoids about three times per year with associated rectal bleeding and mild burning pain.  The examiner reviewed the claims file, noting small internal hemorrhoids of mild or moderate severity seen on colonoscopy in October 2010.  The examiner identified other signs or symptoms of the Veteran's hemorrhoids as follows: persistent bleeding and "Veteran alleges that the hemorrhoid protrudes out of the rectum at intermittent times, then reduces by itself."  Reported examination findings included no external hemorrhoids, but skin tags only; excessive redundant tissue; laboratory findings from January 2017, which did not reveal anemia; and no other pertinent physical findings, including any fissures.

A December 2017 informal conference report summarized a discussion between the Veteran and RO personnel.  He reported experiencing persistent hemorrhoid bleeding, described as two to three times a year and lasting one or two days.  The Veteran emphasized that the June 2017 VA examination report documented excessive redundant tissue and persistent bleeding.  He also pointed out that there is no regulatory definition of "persistent" and asserted that it is up to the clinician to determine this.  

Having considered the medical and lay evidence of record, the Board finds that an initial compensable rating for hemorrhoids prior to February 5, 2015 and in excess of 20 percent thereafter is not warranted.

Throughout the appeal, the Veteran's hemorrhoids disability has been manifested by small internal hemorrhoids characterized as mild to moderate; occasional external hemorrhoids; mild to excessive redundant tissue; and bleeding approximately three times per year for up to two days during each episode.  The Board finds these symptoms and manifestations are consistent with and more nearly approximate the criteria for a noncompensable, 0 percent, rating throughout the entire appeal period.  The Board finds a higher, 10 percent rating is not warranted because although the June 2017 VA examiner identified excessive redundant tissue and the Veteran "alleges that the hemorrhoid protrudes out of the rectum at intermittent times, then reduces by itself," at no time has the medical or lay evidence of record demonstrated irreducible, large or thrombotic, internal or external hemorrhoids, which are required manifestations for a 10 percent disability rating in addition to excessive redundant tissue, evidencing frequent recurrences.  Similarly, although the June 2017 examiner characterized the frequency and duration of the Veteran's reported bleeding as "persistent," the evidence of record does not reflect that he also has either secondary anemia or fissures, one of which is required in conjunction with persistent bleeding to warrant a 20 percent rating.  

In summary, the Board finds that the Veteran's hemorrhoids disability warrants a noncompensable rating.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted beyond those already assigned because as explained above, the medical and lay evidence of record does not support higher ratings than already assigned.  In addition, although the RO increased the disability rating to 20 percent, effective February 5, 2015, the Board will not disturb that favorable action. 

In light of the evidence discussed above, the Board finds that the preponderance of the evidence weighs against the assignment of ratings higher than those already assigned for the Veteran's hemorrhoids throughout the appeal period.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for hemorrhoids, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Similarly, the Board recognizes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the Veteran worked full-time as a DRO until his retirement and subsequently worked as an attorney representing veterans; he reported his hemorrhoids did not interfere with his employment.  Therefore, given his employment status, the issue of entitlement to a TDIU is not a part of the current appeal and the Board lacks jurisdiction to consider such claim at this time.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.

Entitlement to an initial rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.

Entitlement to an initial compensable rating for hemorrhoids prior to February 5, 2015 and in excess of 20 percent thereafter is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


